Citation Nr: 0815545	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  01-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear perforated 
tympanic membrane.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) of the right knee.

7.  Entitlement to an initial rating in excess of 20 percent 
for DJD of the left knee.

8.  Entitlement to a rating in excess of 20 percent for DJD 
of the lumbosacral spine.

9.  Entitlement to an initial disability rating in excess of 
10 percent for right lumbosacral radiculopathy.  

10.  Entitlement to an initial compensable disability 
evaluation for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to August 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Board remanded the claim for increased ratings for a 
right knee disability, a left knee disability and for DJD of 
the lumbosacral spine in August 2001 for further development.  

During the pending appeal, in a January 2003 rating decision 
the RO assigned an initial 20 percent disability rating for 
DJD of the left knee and a 20 percent evaluation for DJD of 
the lumbosacral spine.  As the 20 percent rating assigned for 
DJD of the left knee and of the lumbosacral spine is less 
than the maximum available rating, the issues remain on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim in September 2004 for further 
development.  The claim has been returned to the Board for 
further appellate review.  

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that although an issue of entitlement to 
service connection for nerve damage of the left leg was 
included in a supplemental statement of the case (SSOC) 
issued in September 2007 and certified on appeal to the 
Board, we are unable to locate a rating decision wherein this 
issue was adjudicated.  The only mention of this issue in the 
September 2007 SSOC refers to a statement of the case (SOC) 
issued in December 2005.  However, the December 2005 SOC only 
addresses the issue of an initial rating in excess of 10 
percent for right lumbosacral radiculopathy.  Thus, it does 
not appear that the issue of entitlement to service 
connection for nerve damage of the left leg is on appeal.  
However, based on the evidence of record, the Board finds 
that an informal claim for service connection for neurogenic 
claudication of the left leg associated with DJD of the 
lumbosacral spine has been raised.  In January 2005 at a VA 
neurosurgery consultation the veteran complained of low back 
pain radiation down his lower extremities bilaterally and 
left muscle fasciculations.  The neurosurgeon assessed that 
the veteran's clinical presentation was consistent with 
neurogenic claudication.  Thus, the issue of entitlement to 
service connection for neurogenic claudication of the left 
leg associated with DJD of the lumbosacral spine is referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that, regarding right ear 
hearing loss, the veteran has demonstrated that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or that auditory 
thresholds for at least three of the frequencies are 26 
decibels or more, or that speech recognition scores are less 
than 94 percent.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left ear 
perforated tympanic membrane is related to service.  

3.  A current diagnosis of irritable bowel syndrome is not 
shown in the evidence of record.  

4.  A current diagnosis of chronic bronchitis is not shown in 
the evidence of record. 

5.  The competent and probative medical evidence of record 
does not show the veteran's service-connected DJD of the 
right knee has limitation of flexion to 15 degrees or severe 
recurrent instability.  

6.  The competent and probative medical evidence of record 
does not show the veteran's service-connected DJD of the left 
knee has limitation of flexion to 15 degrees or severe 
recurrent instability.  

7. The evidence pertaining to DJD of the lumbar spine does 
not show severe limitation of motion, ankylosis of the lumbar 
spine, severe lumbosacral strain, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.

8. The right lower extremity lumbosacral radiculopathy is not 
shown to be productive of moderate incomplete paralysis of 
the sciatic nerve.

9. The veteran's hemorrhoid symptoms are not large or 
thrombotic, and without persistent bleeding, secondary anemia 
or fissures. 



CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active military service, and an organic disease 
of the nervous system (sensorineural hearing loss) of the 
right ear is not presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  A left ear perforated tympanic membrane was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303 (2007).

3.  The veteran's claimed irritable bowel syndrome was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 

4.  The veteran's claimed current bronchitis was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 

5.  The criteria for a disability evaluation in excess of 20 
percent for DJD of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 
5260 (2007).

6.  The criteria for an initial disability evaluation in 
excess of 20 percent for DJD of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 
(DCs) 5010, 5257, 5260 (2007).

7.  The criteria for a rating in excess of 20 percent from 
June 24, 1996, for DJD of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5003, DC 5010; DCs 5292, 5295 (as in 
effect prior to September 26, 2003); 68 Fed. Reg. 51,454, et. 
seq. (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (as in effect from September 
26, 2003)).

8.  The criteria for an initial disability evaluation in 
excess of 10 percent for right lower extremity lumbosacral 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2007).

9.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, DC 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003, October 2003, 
December 2003, two letters in July 2004, October 2004, 
November 2004, December 2005, two letters in March 2006, and 
November 2006; rating decisions in December 1996, March 1999, 
January 2001, January 2003, July 2003, January 2005, July 
2005, December 2005, and July 2006; a statement of the case 
in February 2001, two in December 2005, February 2007; and a 
supplemental statement of the case in January 2003, May 2003, 
March 2004, January 2005, and December 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  As the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for 
right ear hearing loss, left ear perforated tympanic 
membrane, irritable bowel syndrome and bronchitis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in September 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Although the veteran 
was requested to complete and return an authorization form 
regarding private treatment for a bilateral ear condition so 
that VA could request the records, it does not appear that 
the veteran had done so.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA 
has also obtained a medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

With regard to the claims for initial evaluations in excess 
of what was assigned, in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for DJD of 
the left knee, right lumbosacral radiculopathy and 
hemorrhoids.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify on those issues has been 
satisfied.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service or in the presumption period 
is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

III.  Right ear hearing loss and left ear perforated tympanic 
membrane

The veteran seeks entitlement to service connection for a 
right ear hearing condition and left ear perforated tympanic 
membrane due to his military occupational specialty as an 
artilleryman and a tank crewman and the loud noises 
associated with these occupations.  He stated that he had 
hearing problems when he was discharged from the U.S. Army 
that had gotten worse over the years.  He had a hole in his 
left ear drum and problems with his right ear.  He had never 
worked in any job other than the military that exposed him to 
loud noises.  He felt that the hole in his ear was directly 
related to his noise exposure in service which also had 
affected his bilateral hearing condition.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of hearing loss exists, 
there must be a determination of a relationship between that 
disability and an injury or disease incurred in service, or 
some other manifestation of the disability in service.  
38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993).

Service medical records show that at his enlistment 
examination in January 1972 the veteran's ears were 
clinically evaluated as normal.  His hearing thresholds for 
the right ear were 10 or lower.  On examination in October 
1976 his ears were clinically evaluated as normal.  His 
hearing thresholds for his right ear were 15 dB or lower.  An 
audiogram in May 1977 indicates an absence of obvious ear 
pathology, e.g. draining ear or perforated membrane.  He had 
complaints of decreased hearing in September 1979 assessed as 
secretory otitis media (SOM) which improved after treatment.   

In a report of medical history in August 1980 accompanying an 
annual (3 years) examination the veteran denied having ear 
trouble or hearing loss.  On examination in August 1980 his 
ears were clinically evaluated as normal and his hearing 
thresholds for his right ear was 15 dB or lower.  In October 
1981 he reported to sick call for a profile update (hearing 
profile).  His tympanic membranes were within normal limits 
bilaterally.  The canal of the left ear had a small area of 
erythema.  He had external otitis of the left ear.  

In a report of medical history in August 1982 accompanying 
his separation examination the veteran denied having ear 
trouble or hearing loss.  At his separation examination in 
August 1982, his ears were clinically evaluated as normal.  
The hearing thresholds were 25 dB or lower for the right ear.  

Post service, VA outpatient treatment records show that the 
veteran was seen in December 2002 for a hearing evaluation.  
A mild sensorineural hearing loss was noted for the right 
ear.  It was not felt that hearing aids would be beneficial 
at that time.  The veteran stated that he had noticed a 
decrease in his hearing for about 5 months.  He complained of 
a unilateral "wind" noise in his right ear and dizziness.  
He was referred to ENT for further evaluation.  

At a January 2003 evaluation in the otolaryngology clinic the 
examiner noted that in December a mild sensorineural hearing 
loss was noted in the right ear and the discrimination score 
was 96 percent in the right ear.  On examination there was 
about a 20 percent anteroinferior quadrant perforation in the 
left ear.  The promontory was visible.  There was normal 
appearance of the malleus.  The ear canal was dry.  The 
assessment was left tympanic membrane perforation.  

At a VA audiological examination in May 2003 the veteran 
reported his exposure to noise in service and related an 
incident when a gun went off near him.  He had been knocked 
down because of the concussion from the loud noise and his 
earplugs came out.  The results of an audiological evaluation 
show the hearing thresholds for his right ear were 15 dB or 
lower; and for his left ear the hearing thresholds were 25 dB 
or lower except at 500 Hz which was 35 dB.  Tympanometry 
revealed normal middle ear function in the right ear.  No 
seal was obtained in the left ear for tympanometry.  The 
assessment was normal hearing acuity bilaterally.  

Private medical records show that in May 2003 the veteran 
sought a second opinion regarding surgery.  The otologic 
examination showed a 20 percent anterior/inferior perforation 
that was stable.  The report indicates that an audiogram 
revealed a mild sensorineural hearing loss in the right ear.  
Discrimination was 96 percent in the right ear.  The 
impression was mixed hearing loss and left tympanic membrane 
perforation.  He was asymptomatic from the tympanic membrane 
perforation other than some tinnitus and hearing loss.  
Hearing aids were suggested.    

In August 2003 a hearing aid evaluation was completed for 
mild sensorineural hearing loss in his left ear.  The veteran 
complained of pain and drainage from this ear.  On 
examination the left ear appeared clear and no visible 
explanation for pain was seen.  

VA outpatient treatment records show in September 2003 the 
veteran complained of a left earache after getting shower 
water in it.  In July 2004 the veteran was referred for a 
hearing evaluation because he felt his left ear hearing had 
worsened.  The otoscopic examination suggested severe 
atelactasis of his left tympanic membrane.  A large volume 
type B tympanogram was obtained for the left ear which was 
consistent with this finding.  A normal type A tympanogram 
was obtained for the right ear.  His test that day revealed 
normal hearing for his right ear and a mild low frequency 
hearing loss in his left ear.  The audiologist stated that 
the findings agreed with those obtained in 2003.  

At a VA ear examination in April 2006, the veteran complained 
of a perforated left eardrum and decreased hearing.  The 
veteran related his inservice exposure to noise and noted 
that when he had been knocked down by the firing of an 
artillery gun near him, he began having bleeding from his 
left ear, pain and a headache.  He report having gone to the 
aid station but nothing else was done.  He had hearing loss 
and tinnitus for several days after the incident but it did 
gradually improve.  The examiner noted that there was no 
documentation of this in the veteran's service medical 
records available to review.  At the time of an upper 
respiratory tract infection in March 1976 the veteran had a 
left tympanic membrane with an air bubble and a right 
tympanic membrane that was retracted.  In June 1976 his left 
tympanic membrane was retracted and he was diagnosed with 
otitis media.  The examiner identified that the veteran had a 
serous otitis media in September 1979.  On examination in 
August 1980, the report indicated normal ears and normal 
hearing.  

The veteran reported that, post service, in the early 1990s 
he began having more difficulty with his hearing loss and he 
continued to have episodes of intermittent pain and drainage 
from his left ear.  He reported a hearing loss which had been 
more severe over the last three years.  He had not had any 
surgical treatment for this.  He wore bilateral hearing aids.  
He had constant pain in his ears which did get worse at 
times.  The clinical findings were reported.  The diagnoses 
were bilateral hearing loss and left perforated tympanic 
membrane.  The examiner opined that the veteran clearly had a 
left perforated ear drum, but there was no evidence of a 
perforated eardrum in his service medical records.  The 1980 
examination reported the eardrum was normal and the veteran 
had normal hearing at that time.  The examiner found no 
records regarding the claimed injury suffered when the 
veteran was knocked down by the artillery fire.  The examiner 
opined that the veteran's left ruptured tympanic membrane was 
less likely as not caused by the result of his military 
service.  The opinion was based on the lack of records in his 
service medical record showing a ruptured tympanic membrane, 
and the report of a normal tympanic membrane on his August 
1980 examination.  

At a VA audiological examination in April 2006, the veteran 
related his service noise exposure and denied any significant 
non-military noise exposure.  The pure tone thresholds of the 
right ear were 15 or lower.  The speech recognition score 
using the Maryland CNC word list was 100 percent for the 
right ear.  

Tympanograms were within normal limits for the right ear.  No 
seal was obtained for the left ear, but a perforation was 
noted via otoscopy for the left ear.  Pure tone air 
conduction and bone conduction thresholds revealed hearing 
within normal limits for the right ear.  

The April 2006 VA audiologist commented that the veteran did 
not have bilateral hearing loss.  He had a hearing loss in 
the left ear which is the same ear that had a perforation.  
His enlistment physical indicated hearing within normal 
limits bilaterally with borderline normal hearing at 500 Hz 
in the left ear.  His separation physical indicated hearing 
within normal limits bilaterally with most thresholds being 
borderline normal.  A hearing test on May 19, 1977 indicated 
hearing within normal limits bilaterally.  The examiner 
commented regarding the left ear hearing loss due to 
perforation.  

With respect to the issue of service connection for right ear 
hearing loss, upon careful review of all the evidence of this 
case, the Board finds that entitlement to service connection 
for right ear hearing loss is not warranted.  

Although service medical records show treatment for decreased 
hearing in service and otitis media, at his separation 
examination his ears were normal.  The evidence does not show 
a level of hearing in his right ear at the time of separation 
from service that is considered disabling for VA purposes 
under 38 C.F.R. § 3.385.

Organic diseases of the nervous system, to include 
sensorineural hearing loss, are entitled to presumptive 
service connection if manifested to a compensable degree 
within one year of discharge.  However, there is no post-
service medical evidence of record in this case showing 
sensorineural hearing loss in the right ear manifested to a 
compensable degree during the first post-service year.  
Therefore service connection is not warranted on a 
presumptive basis. 

With regard to claimed hearing loss of the right ear, the 
private and VA medical evidence of record cannot be 
interpreted as showing a hearing loss in the right ear that 
is recognized as a disability under the provisions of 38 
C.F.R. § 3.385.  The April 2006 VA audiologist found that the 
veteran did not have right ear hearing loss.  The medical 
evidence does not show speech recognition scores less than 94 
percent based on the Maryland CNC test or hearing thresholds 
that meet the criteria of 38 C.F.R. § 3.385.  Here, the level 
of hearing acuity demonstrated by the veteran is dispositive.  
It is not considered disabling for VA benefit purposes, and 
service connection is precluded.  The veteran's claim for 
service connection for hearing loss of the right ear under 
the provisions of 38 C.F.R. § 3.385 is legally insufficient 
because the evidence does not show the presence of hearing 
loss in the right ear that constitutes a disability for VA 
purposes.  Congress has specifically limited entitlement to 
service- connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for right ear 
hearing loss is denied because the preponderance of the 
evidence shows that there is no current disability for VA 
purposes of right ear hearing loss. 

VA outpatient treatment records show that the veteran was 
provided with hearing aids.  These records show treatment to 
improve the veteran's hearing, however they do not provide a 
link between the veteran's claimed right ear hearing loss and 
service.  

With regard to the issue of service connection for a left ear 
perforated tympanic membrane, after review of the evidence 
the Board finds that service connection for a left ear 
perforated tympanic membrane is not warranted.

Service medical records are negative for complaints, findings 
or diagnosis of a left ear perforated tympanic membrane.  On 
examination in August 1980, the medical report indicated 
normal ears and normal hearing.  

At a VA ear examination in April 2006, the veteran complained 
of a perforated left eardrum and decreased hearing, and 
related an incident in service when he experienced bleeding 
from his left ear after the firing on an artillery gun near 
him.  However, the examiner noted that there was no 
documentation of this in the veteran's service medical 
records available to review.  After examination, a diagnosis 
of left perforated tympanic membrane was provided.  The 
examiner opined that the veteran clearly had a left 
perforated ear drum, but there was no evidence of a 
perforated left eardrum in his service medical records.  The 
1980 examination reported the eardrum was normal and the 
veteran had normal hearing at that time.  The examiner found 
no records regarding the claimed injury suffered when the 
veteran was knocked down by the artillery fire.  The examiner 
opined that the veteran's left ruptured tympanic membrane was 
less likely as not caused by the result of his military 
service.  The opinion was based on the lack of records in his 
service medical record showing a ruptured tympanic membrane, 
and the report of a normal tympanic membrane on his August 
1980 examination.  

Although the competent medical evidence shows a current left 
ear perforated tympanic membrane, the weight of the competent 
medical evidence is against a finding that the current left 
ear perforated tympanic membrane is related to service, 
including acoustic trauma during service.  There is no 
favorable competent medical evidence establishing a nexus 
between military service and the veteran's currently 
diagnosed perforated left tympanic membrane; the medical 
evidence of record only weighs against such a finding.

The Board has carefully considered the veteran's statements 
to the effect that his claimed right ear hearing loss and 
left perforated tympanic membrane are related to acoustic 
trauma in service.  While the veteran is competent to testify 
regarding in-service exposure to acoustic trauma, or symptoms 
such as hearing loss he experienced at any time during or 
after service, as a lay person, he is not competent to 
provide medical evidence relating current hearing loss or 
perforated tympanic membrane to noise exposure in service.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence demonstrates no 
current disability for VA purposes of right ear hearing loss.  
The probative medical evidence provides evidence that the 
veteran's current left perforated tympanic membrane first 
manifested after service and is not related to his active 
service or any incident therein.  Because the preponderance 
of the evidence is against the veteran's claim for service 
connection for right ear hearing loss and left ear perforated 
tympanic membrane, the benefit of the doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

IV.  Irritable bowel syndrome

The veteran seeks entitlement to service connection for 
irritable bowel syndrome.  He contends that he had gastro-
intestinal problems in service and that his current condition 
is related to the meals he ate in service.  He contends that 
he has suffered from irritable bowel syndrome for many years.  

Service medical records show the veteran was seen for 
complaints of stomach cramps, nausea, and vomiting in March 
1973.  The impression was dehydration and gastroenteritis.  
In April 1980 he complained of diarrhea for one and a half 
weeks.  The impression was gastroenteritis.  At his 
separation examination in August 1982, the clinical 
evaluation was normal for his abdomen.  

Post service, VA outpatient treatment records show a history 
of colon polyps and a colonoscopy performed in 2003.  In 
September 2005 he was started on medication for reflux.  In 
December 2006, the veteran reported that he had a colonoscopy 
in January 2006 which was within normal limits except for 
hemorrhoids.  The VA outpatient treatment records do not show 
a diagnosis of irritable bowel syndrome.  

Private medical records are negative for symptoms or 
diagnosis of irritable bowel syndrome.  

The medical evidence of record does not show a current 
disability of irritable bowel syndrome.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131 (West 2002).  
There is no competent medical evidence of a current diagnosis 
of irritable bowel syndrome.  In the absence of proof of a 
present disability there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994). He is not, however, competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that he 
has specialized medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's statements 
are not competent medical evidence as to a nexus between the 
veteran's claimed irritable bowel syndrome and his service, 
or to symptomatology since service.

After review of the evidence of record, no further medical 
examination or a medical opinion is necessary to decide the 
claim.  Although the veteran had some gastrointestinal 
complaints in service, a chronic condition to include a 
diagnosis of irritable bowel syndrome was not shown and there 
is no competent medical evidence of a currently diagnosed 
disability of irritable bowel syndrome.  See 38 C.F.R. § 
3.159(c).

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for irritable bowel syndrome.  No 
probative, competent medical evidence exists of a 
relationship between the claimed irritable bowel syndrome and 
any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that 
claimed irritable bowel syndrome is a result of service.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Bronchitis

The veteran seeks entitlement to service connection for 
repetitive bronchitis.  He claims this began in service soon 
after he came down with pneumonia during 1973.  He received 
treatment during 1974 and it had continued to get 
progressively worse over the years.  He stated that he 
received treatment at the Birmingham VA Medical Center.  

Our review finds that in May 1999 the veteran was notified of 
a March 1999 rating decision wherein the RO denied 
entitlement to service connection for bronchitis.  In a Board 
remand dated in August 2001 the Board noted that the 
veteran's claim for bronchitis, previously denied as not well 
grounded, was to be re-adjudicated under the provisions of 
the VCAA.  The claim was referred to the RO for appropriate 
action.  The veteran submitted another claim in June 2004 
and, although initially denied as no new and material 
evidence having been submitted, a Decision Review Officer 
(DRO) pointed out on review the prior reference by the Board 
for readjudication under VCAA.  The DRO readjudicated the 
claim on the merits and denied the claim.  

Service medical records showed that in March 1973, the 
veteran was admitted due to right upper lobe pneumonia.  He 
had complaints of trouble breathing and was treated in August 
1977 for an upper respiratory infection and bronchitis.  When 
seen for follow-up a few days later, his lungs were clear and 
his condition was noted as resolved.  He was returned to 
duty.  At his discharge examination in August 1982 no 
findings or diagnosis of bronchitis was shown.  His lungs 
were clinically evaluated as normal.    

VA outpatient treatment records from Birmingham VA Medical 
Center for the period from March 1989 to August 1998 fail to 
show evidence of treatment of chronic bronchitis.  

VA outpatient treatment records show that in August 1999 the 
veteran returned for follow-up after a long absence.  He 
reported increasing dyspnea on exertion and night shortness 
of breath.  He also reported a productive cough.  He was out 
of inhalers.  On examination, his lungs were without wheezes.  
He was referred to a smoking clinic.  An April 2001 entry 
reflects a computerized problem list to include a tobacco use 
disorder and asthma without status "asthm".  His lungs were 
clear to auscultation and percussion.  A prescribed inhaler 
medication was refilled.  No pertinent assessment was noted.  
Other outpatient treatment notes show a tobacco use disorder.  
On examination in August 2003, his respiratory system was 
clear.  In November 2003 and February 2004, his lungs were 
clear to auscultation and percussion.

In June 2004, the veteran was seen for a routine visit at 
which he reported having developed bronchitis in service 
after having pneumonia and had persistent bronchitis and 
respiratory problems since.  His lungs had bibasilar 
crackles, and decreased sounds in the right lower lobe.  The 
physician noted the respiratory complaints and that the 
veteran had a long history of respiratory problems but he 
claimed that problems started before he began smoking.  

VA outpatient treatment reports from Birmingham VA MC from 
March 2004 through June 2005 showed that tobacco abuse was 
noted.  Pulmonary function tests in July 2004 revealed no 
obstruction and moderate restriction.  There was moderately 
severe diffusion impairment.  In October 2004 the entry shows 
that a chest x-ray was clear and pulmonary function tests 
show an obstructive pattern with high RV and low DLCO.  A CT 
scan was to be ordered and a referral to Pulmonary for 
further evaluation of restrictive lung disease.  In April 
2005, when seen for a routine visit, the doctor noted that 
the veteran failed to show for a CT scan and for a pulmonary 
consultation.  At that time he had no pulmonary complaints.  
There was no current diagnosis of chronic bronchitis.    

Private medical records show respiratory complaints; however, 
there is no diagnosis of bronchitis.  

VA outpatient treatment records show that in March 2006 at a 
routine visit the veteran stated that he had had continuing 
bronchitis secondary to work exposure (dust in the post 
office).  He had to use increasing amounts of his inhaler for 
relief.  He did wear a nasal filter; however, he stated that 
it was not adequate.  

In June 2006, it was noted that recent pulmonary function 
tests revealed mild restriction and a severely low DLCO.  He 
had not had much change in his pulmonary symptoms.  

At a routine follow-up visit in September 2006, the veteran 
related having wheezing.  Medication had helped some but he 
continued to have wheezing at night requiring an inhaler.  
The impression was that he had shortness of breath.  He had a 
recent hospital admission for an asthma attack.  He was to 
start on medication given frequent symptoms especially at 
night.  In February 2007, regarding his shortness of breath, 
he was stable and was to continue using a nasal spray.  He 
was given a note for avoiding dust at work.  He was to 
continue to follow-up with pulmonary.  In May 2007, at a 
routine visit, he was feeling better.  He had been moved from 
doing work mostly indoors to outdoors.  Since there was less 
dust, he stated that his shortness of breath had improved.  

Upon review of the evidence, the Board finds that service 
connection for bronchitis is not warranted.  Although service 
medical records show treatment for bronchitis on one occasion 
in service, at his separation examination his lungs were 
normal.  Thus, a condition of chronic bronchitis is not shown 
in service.  

Post service, the medical evidence of record shows that the 
veteran has respiratory symptoms; however, a diagnosis of 
chronic bronchitis is not shown.  The private and VA medical 
records do not provide competent medical evidence of a link 
between a post-service respiratory condition claimed as 
bronchitis to service or an incident in service.  No further 
medical examination or a medical opinion is necessary to 
decide the claim, as chronic bronchitis was not shown in 
service and there is no competent medical evidence of a 
current diagnosed disability of chronic bronchitis.  See 38 
C.F.R. § 3.159(c).

The veteran contends that he has chronic bronchitis that is 
related to his active service.  However, as a layperson he is 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 
1434; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that he continued to suffer with 
bronchitis post service.  However, the first evidence of a 
respiratory disability is in August 1999 which indicated that 
the veteran had been seen previously some time earlier but 
had not been seen for a long time.  Chronic bronchitis was 
not shown.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F. 3d 1330 (Fed. Cir. 2000).  

In sum, the competent evidence of record does not show that 
the veteran has a current lung disability diagnosed as 
chronic bronchitis that was incurred in or aggravated by 
service or establishes any nexus between claimed chronic 
bronchitis and the veteran's service.  The preponderance of 
the medical evidence weighs against a finding that the 
veteran has chronic bronchitis that developed in service.  
Therefore, the Board concludes that claimed chronic 
bronchitis was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 

VI.  Pertinent legal criteria for disability evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The determination of whether an increased rating is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

VII. DJD of the bilateral knee

The veteran seeks a rating in excess of 20 percent for DJD of 
his right knee and an initial rating in excess of 20 percent 
for DJD of his left knee.  

Under the regulations, normal knee joint motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II (2007).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, DC 5261.

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. 4.71a, DC 5257.  The words 
slight, moderate, and severe are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.

In a rating decision in February 1985, the RO granted 
entitlement to service connection for a right knee 
disability.  Service medical records showed an injury when 
the veteran fell on his knees, and was placed on profile for 
chondromalacia.  At the separation examination the right knee 
was slightly swollen.  On examination in November 1984, the 
examiner indicated that the right knee examination was 
consistent with torn medial meniscus and possibly a torn 
lateral meniscus as well.  
The RO assigned a 10 percent evaluation effective from July 
1984 for torn medial meniscus of the right knee under DC 
5257.  

The rating was continued in an August 1990 rating decision.  
The veteran appealed and the Board denied an increased rating 
in a decision issued in April 1991.

Private medical records show that the veteran sought 
treatment for right knee pain after suffering an accident in 
January 1996 when his right knee was hit by equipment at his 
job.  He had a blow to the dorsum of his superior pole of his 
patella and had pain in this region and pain and swelling in 
the entire knee.  He reported having had an injury 
approximately 10 to 15 years earlier but got over it.  

At a VA examination in October 1996, the veteran reported 
that during surgical repair, severe degenerative arthritis 
from a pre-existing injury was found.  The diagnosis was DJD 
of the right knee.  In a December 1996 rating decision the RO 
continued the 10 percent evaluation.  

On examination in December 2000, the veteran complained of 
pain, weakness, stiffness, swelling, heat and redness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  There was objective evidence of painful motion.  
There was no edema or effusion.  There was instability, 
weakness, and tenderness.  There was no redness or heat.  
There was abnormal movement and guarding of movement.  He had 
a very bad limp and used no cane or appliance.  The motion 
stopped when pain began.  Range of motion of the right was 
130 degrees of flexion and extension to 0 degrees.  Range of 
motion on the left was flexion to 112 degrees and extension 
to 0 degrees.  Measurement of the length of the legs revealed 
a 2 cm deficit on the right lower extremity.  There was a 
slight anterior posterior instability of the right knee.  The 
diagnosis was DJD of both knees with loss of function due to 
pain and shortening of the right lower extremity.  

In a January 2001 rating decision the RO assigned a 20 
percent disability evaluation effective in November 2000 
under DC 5257.  

The RO also granted entitlement to service connection for a 
chronic left knee condition and assigned a 10 percent 
evaluation effective in November 2000.  It was established as 
related to the service-connected right knee disability.  A 
ten percent evaluation was assigned for DJD of the left knee 
under DC 5010.  

At a VA examination of joints in September 2001, he related 
having periods of flare-up precipitated by going upstairs 
with 20 percent additional functional impairment.  He did use 
a brace on the knee.  On examination, motion stopped when 
pain began.  There was some evidence of painful motion.  
There was no edema or effusion.  There was slight 
instability.  There was no weakness, tenderness, redness, or 
heat.  There was abnormal movement and guarding of movement.  
He had a marked limp with no cane or appliance.  There was no 
ankylosis.  Range of motion for the right knee was flexion to 
100 degrees and extension was minus 3.  The left knee had 
flexion to 127 degrees and extension of 0 degrees.  

VA outpatient treatment records show that when seen in April 
2002 he had no C/C/E; he had bilateral knee crepitus with 
minimal edema and no point tenderness.  The assessment was 
DJD of the bilateral knees right greater than left.  
September 2001 x-rays revealed tricompartmental degenerative 
changes.  

In a January 2003 rating decision, the RO continued the 20 
percent evaluation for DJD of the right knee with torn medial 
meniscus for recurrent subluxation or lateral instability 
which is moderate.  The RO also assigned a 20 percent 
evaluation for DJD of the left knee effective in November 
2000 under DC 5010-5257 for moderate recurrent subluxation or 
lateral instability.   

At a VA examination of joints in April 2003, the veteran 
complained of pain, weakness, swelling, heat and redness, 
instability, giving away, fatigability and lack of endurance.  
He denied stiffness and locking.  He took medication for 
treatment.  He had periods of flare-up with the weather and 
had 15 percent additional functional impairment.  He used a 
brace and a cane at times.  At the examination he was not 
using a cane but wore a brace on the right knee.  

Clinical findings in April 2003 were that motion stopped when 
pain began.  He had a very crippled gait and used a brace on 
the right knee.  There was evidence of painful motion.  There 
was no edema or effusion.  There was instability, weakness, 
tenderness and redness.  There was no heat.  There was 
abnormal movement and guarding of movement.  Flexion on the 
left was 131 degrees and on the right was 104 degrees.  
Normal was 140 degrees.  Extension on the left and right was 
zero and normal was zero.  Stability was good.  The diagnosis 
was DJD of both knees with loss of function due to pain.

VA outpatient treatment records show that the veteran was 
evaluated in March 2003 by an orthopedic surgeon for 
bilateral knee pain.  The history noted he was status post 
multiple knee scopes on the right knee.  He was in a right 
hinged knee brace and presented for follow-up on his right 
knee DJD.  He was taking medication, and had had previous 
injections in the right knee and physical therapy.  On 
examination he had full range of motion of bilateral knees 
with mild crepitus bilateral knees and no ligament 
instability.  X-rays show moderate lateral compartment 
degenerative arthritis on the right knee and minimal 
arthritis on the left.  The assessment was bilateral knee 
arthritis, right greater than left.  A total right knee 
arthroplasty was not recommended.

VA outpatient treatment records show that the veteran was 
seen periodically for complaints of knee pain, primarily of 
his right knee.  In July 2004, he was seen evaluated by a 
surgeon in the orthopedic clinic for bilateral knee pain.  On 
examination he had full range of motion of bilateral knees 
with mild crepitus of bilateral knees.  There was no ligament 
instability.  Reference was made to the March 2003 x-rays.  
The assessment was bilateral knee arthritis, the right 
greater than the left.  The surgeon did not suggest a total 
knee arthroplasty at that point.  In October 2004, he 
expressed the need for new knee braces.  At a follow-up visit 
in September 2005, the veteran reported that his arthritis 
was stable with his current pain medications.  He did not 
want surgery.  

At a VA joints examination in April 2006 the veteran claimed 
that his knee pain had gradually been getting worse.  He 
related having constant knee pain, and that he could only 
walk fifty to sixty feet, and could only stand for about an 
hour before he needed to stop and rest because of his 
bilateral knee pain.  The amount of weight that he could lift 
was limited because of his knee pain.  He had bilateral knee 
braces which gave him partial relief.  He took medication 
which gave partial relief.  Other than the limits with his 
mobility as described, it did not affect his other usual 
daily activities.  He was able to do his occupation as a 
custodian but he did get increased pain with the prolonged 
standing and walking.  

Clinical findings in April 2006 were that the veteran had a 
mildly antalgic gait but did not require an assistive device 
to ambulate.  Both knees had a grossly normal appearance.  
The right knee was mild to moderately swollen, but there was 
no excessive erythema.  There was moderate crepitance 
bilaterally.  There was negative Lachman and McMurray's sign 
bilaterally.  There was no instability to the medial or 
lateral collateral ligaments bilaterally.  Range of motion of 
both knees was from 0 to 120 degrees with pain from 100 to 
120 degrees bilaterally.  Following repetitive use, there was 
no further loss of motion due to pain, weakness, fatigue, or 
incoordination.  The diagnosis was DJD of the right knee and 
the left knee medial meniscus tear, status post surgical 
repair with continued pain.  

In September 2006, the veteran was seen for a regular follow-
up for multiple medical problems.  He related feeling "2/2" 
walking with limp from chronic knee pain.  

Based on a thorough review of the evidence of record, the 
Board finds that an increased rating for either knee is not 
warranted.

The record shows that the veteran was assigned a 20 percent 
disability for the right knee under DC 5257 and for the left 
knee under DCs 5010-5257.  In a July 2005 rating decision, 
the 20 percent evaluation was shown under DCs 5003-5260 for 
the right knee and DCs 5010-5260 for the left knee.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  Thus, the veteran is currently in receipt of a 20 
percent evaluation under DC 5260 for evaluation of limitation 
of flexion.

The Board has considered whether a higher evaluation is 
warranted for limitation of flexion.  The next higher, 30 
percent, rating for each knee would be warranted if 
limitation of flexion were to 15 degrees.  That level of 
limitation of flexion is not shown at any time during the 
appeal period for either knee.  Based on these clinical 
findings, a rating in excess of 20 percent for limitation of 
flexion for either knee is not warranted.  38 C.F.R. § 4.71a, 
DC 5260.

The Board has considered whether separate compensable ratings 
may be assigned for limitation of flexion and extension.  A 
separate compensable rating for limitation of extension is 
not shown.  Although on examination in September 2001, the 
extension of the right knee was -3, this finding does not 
warrant a compensable evaluation.  On other examinations no 
limitation of extension for either knee is shown.  Based on 
the evidence of record, the extension of each knee throughout 
the appeal period has not been limited to 5 degrees, which 
warrants a noncompensable rating.  For a compensable rating 
of 10 percent extension must be limited to 10 degrees.  That 
level of limitation of extension is not shown.  Based on 
these clinical findings, a separate compensable rating for 
limitation of extension for either knee is not warranted.  38 
C.F.R. § 4.71a, DC 5261; VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004).

The evidence of record, also shows that the veteran's 20 
percent evaluation for each knee disorder has previously 
evaluated under DC 5257 based on instability.  The VA General 
Counsel has determined that a claimant with service-connected 
arthritis with limitation of motion and instability of the 
knee may be rated separately under DCs 5003 and 5257, so long 
as the evaluation of knee dysfunction under both codes does 
not amount to prohibited pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
Thus, the Board has considered whether separate and distinct 
manifestations from the same injury permits rating the 
bilateral knee disability under more than one diagnostic code 
as long as none of the symptomatology for instability is 
duplicative or overlapping with the symptomatology of 
limitation of motion.  38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 259 (1994).  

However, when previously evaluated under DC 5257 for 
instability, the evidence of record does not shown that a 
separate compensable evaluation based on limitation of 
flexion or extension was warranted.  As discussed above a 
separate compensable evaluation for limitation of extension 
of either knee is not warranted.  The Board also notes that 
although the clinical findings on examination show limitation 
of flexion, the limitation of flexion for either knee does 
not warrant a separate compensable evaluation.  Based on the 
evidence of record, the flexion of each knee throughout the 
appeal period has not been limited to 60 degrees, which 
warrants a noncompensable rating.  For a compensable rating 
of 10 percent flexion must be limited to 45 degrees.  That 
level of limitation of flexion is not shown.  Thus, a 
separate compensable evaluation based on limitation of 
flexion or extension in addition to a 20 percent evaluation 
based on instability is not warranted.  

The Board notes that from July 2005, the 20 percent 
disability evaluation for each knee is assigned under DC 5260 
for limitation of flexion.  The Board has considered whether 
a separate evaluation for instability of either knee is 
warranted.  However, on VA examination in April 2003, the 
stability was good, and on examination in July 2004 and April 
2006, no instability was shown.  Thus, for the period when 
the bilateral knee disability is rated on limitation of 
motion, a separate compensable evaluation based on 
instability is not warranted.  

Based on the evidence of record, the Board finds that ratings 
pursuant to other DCs are not warranted.  Although there was 
a clinical finding on examination in December 2000 of 2 cm 
deficit on the right lower extremity, the evidence does not 
show that this is related to a knee disability.  Moreover, a 
2 cm deficit does not warrant a compensable evaluation for 
shortening of the lower extremity.  DC 5275.  The veteran has 
never been diagnosed with ankylosis of either knee, nor has 
he complained of an inability to move either knee.  
Therefore, DC 5256 is not for application.  Likewise, the 
veteran has never been diagnosed with nonunion or malunion of 
the tibia and fibula of either lower extremity.  Therefore, 
DC 5262 does not apply.  The evidence of record does not show 
removal or dislocation of semilunar cartilage, or acquired 
genu recurvatum.  Therefore, DCs 5258, 5259, and 5263 do not 
apply.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require consideration of the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, under 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not 
required to assign a separate rating merely for pain.

In this regard, the veteran has complained of a history of 
bilateral knee pain.  However, even considering the effects 
of pain on use and during flare-ups, and the other factors 
addressed in DeLuca, there is no objective evidence of more 
than characteristic pain on motion of the bilateral knee and 
becoming painful on use.  See 38 C.F.R. §§ 4.40, 4.45.  With 
regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
bilateral knee disability are contemplated in the 20 percent 
rating assigned to each knee.  There is no indication in the 
record that pain, due to disability of the bilateral knee, 
causes functional loss greater than that contemplated by the 
20 percent evaluation currently assigned for each knee.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board has noted the range of motion which is shown to be 
painful.  However, the Board finds that those findings do not 
support the assignment of a rating greater than 20 percent 
for either knee.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his bilateral knee impairment.  Although there is 
some indication that his bilateral knee impairment interferes 
with his employment, there is no contention or indication 
that it necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Accordingly, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In sum, the Board finds that the evaluations assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  The Board has considered all the 
evidence consistent with the Court's decision in Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The weight of the credible evidence 
demonstrates that the manifestations of the veteran's 
bilateral knee disability have warranted no more than a 20 
percent rating for each knee.  As the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for the right knee and an initial rating in excess of 
20 percent for the left knee, the "benefit-of- the-doubt" 
rule does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VIII.  DJD of the lumbosacral spine

The veteran seeks a rating in excess of 20 percent for DJD of 
the lumbosacral spine.  

In a January 1984 rating decision the RO granted entitlement 
to service connection for mechanical back pain, residual 
injury and assigned a zero percent evaluation effective from 
October 1983.  Service medical records showed that the 
veteran had a profile of lower back sprain in August 1976.  
Based on December 1983 examination findings, his condition 
was not shown to be disabling to a compensable degree.  An 
increased evaluation was denied in a Board decision issued in 
September 1984 and in April 1991.  

A claim was received from the veteran on June 24, 1996 for an 
increased evaluation of his low back disorder.  Based on 
October 1996 VA examination findings of degenerative 
arthritis of the lumbosacral spine, in a December 1996 rating 
decision the RO assigned a 10 percent disability evaluation 
effective March 1996 for characteristic painful or limited 
motion.  

In a rating decision in January 2003 the RO assigned a 20 
percent evaluation effective from November 2000.  In a 
January 2005 rating decision the RO continued the 20 percent 
evaluation and granted service connection for right 
lumbosacral radiculopathy evaluated as 10 percent disabling 
effective January 8, 2005, the date of a VA examination 
showing the diagnosis.  

In a rating decision in December 2005, the RO determined that 
an earlier claim for an increased evaluation was still 
pending.  Based on VA outpatient treatment and examination 
records, the RO assigned a 20 percent evaluation for DJD of 
the lumbosacral spine, effective June 24, 1996, the date of 
receipt of the claim for increase.  The RO evaluated the low 
back disability under prior and revised regulations and based 
the 20 percent evaluation on moderate limitation of motion.  
The separate 10 percent evaluation for right lumbosacral 
radiculopathy was also granted effective June 24, 1996, the 
date of receipt of the claim.  

After reviewing the entire medical record, the Board finds 
that a higher disability is not warranted.

The veteran's claim for an increased rating of his low back 
disorder was received June 24, 1996, prior to the effective 
date of the amended regulations for evaluation of disorders 
of the spine.

The rating criteria for Diagnostic Code (DC) 5293, for 
intervertebral disc syndrome, were amended effective on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The following year changes were made to that portion of the 
Rating Schedule that addresses rating of the spine.  The 
rating criteria for rating disabilities of the spine were 
revised by establishing a general rating formula that applies 
to all diseases and injuries of the spine under amended 
regulations effective September 26, 2003.  68 Fed. Reg. 
51,456 (Aug. 27, 2003).  The amendment made editorial 
changes, not representing any substantive change, to the 
rating criteria for intervertebral disc syndrome to make them 
compatible with the new general rating formula.  Under the 
amended regulations effective September 26, 2003, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain, DC 5242 for degenerative arthritis of the spine, and 
DC 5243 for intervertebral disc syndrome.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease for evaluation of 
DCs 5235 to 5243.  The general rating formula also provides 
that any associated objective neurologic abnormalities are to 
be evaluated separately, under an appropriate diagnostic 
code.  Note (1). 

The veteran's lumbar spine disability in this case has been 
rated as 20 percent disabling under DC 5242 and made 
effective from June 24, 1996, based on moderate limitation of 
motion.  The Board notes that DC 5242 is for degenerative 
arthritis of the spine under the revised criteria.  As the RO 
indicated the rating assigned was based on moderate 
limitation of motion, we will also consider an increased 
evaluation under DC 5292 for evaluation of limitation of 
motion of the lumbar spine under the prior regulations.  

Diagnostic Code 5292 pertains to limitation of motion of the 
lumbosacral spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  
Another applicable diagnostic code includes DC 5295, which 
contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DCs 
5293, 5295 (2002).

Under the prior schedular criteria of DC 5292, a higher 
rating of 40 percent was not warranted unless there was 
severe limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 
5292.  The veteran had several VA examinations of the spine 
during the appeal period.  In October 1996, the range of 
motion of the lumbosacral spine was forward flexion to 54 
degrees, backward extension to 21 degrees, left lateral 
flexion to 29 degrees, and right lateral flexion to 38 
degrees.  On examination in December 2000, range of motion 
findings were forward flexion to 108 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 24 degrees; 
and backward extension to 12 degrees.  On examination in 
September 2001, range of motion was forward flexion to 89 
degrees, backward extension to 18 degrees, right lateral 
flexion to 36 degrees and left lateral flexion to 22 degrees.  
In April 2003, range of motion was forward flexion to 67 
degrees; backward extension to 12 degrees; right lateral 
flexion to 26 degrees and left lateral flexion to 15 degrees.  
On examination in January 2005, range of motion was forward 
flexion to 70 degrees, extension to 10 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 20 degrees, 
left lateral rotation of about 15 degrees, and right lateral 
rotation to 15 degrees.  

Based upon the ranges of motion recorded at each of the above 
examinations, the Board concludes that the veteran's 
limitation of motion most accurately falls within the 
moderate range.  While the range of motion of the veteran's 
back has in some aspects fallen within less than half the 
normal range, the Board finds that the veteran's nearly 
normal range or slight limitation of motion in other aspects 
qualifies his range of motion overall as no more than 
moderate, as at no time has his range of motion been found to 
be severe or extremely minimal.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The treatment and examination records show 
that the veteran has complained of pain and his motion is 
limited by pain; however, at the examinations, the examiner 
noted that motion stopped when pain began.  Thus, the ranges 
of motion shown do not include pain.  Most recently, in 
September 2007 he was seen for a routine follow-up visit for 
multiple medical problems.  He had chronic back pain 
associated with DJD which was not significantly different 
than his baseline.  On examination there was no spinal 
tenderness.  Thus, the evidence does not show that a further 
limitation due to pain results in it being limited to a 
sufficient extent to warrant a higher rating.  Accordingly, a 
higher rating based on functional loss due to pain is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thus, under the old qualitative 
criteria for evaluating limitation of motion of the lumbar 
spine, the veteran's low back disability is no more than 
moderate, for which a 20 percent rating was warranted.  38 
C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  The Board notes that the veteran 
is rated under DC 5242 for degenerative arthritis of the 
spine.  The medical evidence of record also shows a diagnosis 
of spinal stenosis which is evaluated under DC 5238.  
However, evaluation under DC 5238 or DC 5242 is determined by 
the General Rating Formula for Diseases and Injuries of the 
Spine.  According to the new regulations, for the period from 
September 26, 2003, the veteran's ranges of motion fall at 
most within the requirements for a 10 percent rating: forward 
flexion greater than 60 degrees but not greater than 85 
degrees; or combined range of motion greater than 120 degrees 
but not greater than 235 degrees.  38 C.F.R. § 4.71a, DC 5237 
(2007).  Forward flexion of the thoracolumbar spine to 30 
degrees or less has not been shown, nor has favorable 
ankylosis of the entire thoracolumbar spine been shown.  
Thus, the new schedular criteria of DC 5242 cannot serve as a 
basis for an increased rating.  

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 20 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2007).

Under the old schedular criteria of DC 5295, a higher rating 
of 40 percent was not warranted unless there was listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).  In this case, treatment 
records dated from April 2003 to September 2006, and a July 
2003 report of VA examination demonstrate tenderness and 
evidence of muscle spasm, but no evidence of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or any 
of the above with abnormal mobility on forced motion.  Thus, 
the veteran's low back disability does not satisfy the 
criteria for a higher rating of 40 percent under the old 
criteria of DC 5295.  Under the new schedular criteria, 
lumbosacral strain is evaluated under DC 5237 which is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  As discussed above, the veteran's low 
back disorder does not meet the criteria for a higher rating 
of 40 percent under the new schedular criteria shown in the 
General Rating Formula for Diseases and Injuries of the 
Spine. 

Another possible applicable diagnostic code is DC 5293, which 
contemplates intervertebral disc syndrome.  Although a 
private MRI of the lumbar spine in January 2000 revealed 
degenerative disk disease and facet arthritis, a diagnosis of 
intervertebral disc syndrome is not shown.  Also, at a 
routine visit in October 2004, it was noted that a MRI showed 
significant degenerative disease with severe canal stenosis 
of the lumbosacral spine.  The diagnoses provided at the VA 
examinations were DJD of the lumbar spine with canal 
stenosis.  Thus, consideration under DC 5293 or DC 5243 is 
not for application.  38 C.F.R. § 4.71a, DC 5293 (2002), DC 
5243 (from September 26, 2003).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities under the 
prior rating criteria are not applicable in the instant case.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his DJD of the lumbosacral spine impairment.  
Although there is some indication that his low back 
impairment interferes with his employment, there is no 
contention or indication that it necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Accordingly, 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  In any future claims and adjudications, 
the RO will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability have warranted no more than a 20 percent rating at 
any time since June 24, 1996.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- 
the-doubt" rule does not apply, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IX.  Right lumbosacral radiculopathy

The veteran seeks an initial disability rating in excess of 10 
percent for right lumbosacral radiculopathy associated with 
DJD of the lumbosacral spine.  The RO assigned a 10 percent 
rating under the provisions of DC 8520 effective from June 24, 
1996.  

The veteran originally sought an increase in his service-
connected DJD of the lumbosacral spine.  During his appeal, 
in a January 2005 rating decision the RO continued a 20 
percent evaluation for DJD of the lumbosacral spine and 
granted service connection for right lumbosacral 
radiculopathy as secondary to DJD of the lumbosacral spine 
and assigned a 10 percent evaluation effective in January 
2005.  In a December 2005 rating decision, the RO assigned an 
earlier effective date of June 24, 1996 for a 10 percent 
evaluation under Diagnostic Code 8520.  

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of secondary service 
connection for right lumbosacral radiculopathy.  In such a 
case, the Court has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time. Fenderson v. West, 
12 Vet. App. 119 (1999).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  See 38 C.F.R. § 
4.124a, DC 8520.  The rating scheme for the peripheral nerves 
instructs that where the involvement is wholly sensory, the 
rating should be for the mild or at most the moderate degree.  
Incomplete paralysis connotes substantially less 
symptomatology than for complete paralysis.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Disability ratings 
of 10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.

VA outpatient treatment records from the Birmingham VA 
Medical Center show the veteran sought treatment in July 1996 
for low back pain with a minimal amount of radiation to the 
right buttock.  In January 1998 the veteran denied leg 
weakness associated with back pain.  In February 1998 the 
veteran was seen in an emergency room for complaints of back 
pain with numbness from his right hip to his right foot that 
occurred at intervals.  He complained of weakness of the 
right leg.  Sensation was decreased on the right leg greater 
than the left.  When seen in Primary Care in February 1998 he 
complained of back pain consistent with radiculopathy, with 
pain shooting down the right leg with numbness along the 
lateral aspect of the thigh and calf.  Deep tendon reflexes 
were absent on the right.  

In September 2003 the veteran complained of intermittent 
numbness of the right side, right leg weakness, and sharp 
pain radiating down the lateral aspect of the right leg.  He 
had decreased sensation to light touch along the bottom of 
the right foot.  His pedal pulses were 2+.  Muscle strength 
was 4/5 on the right but limited by back and knee pain.  A 
MRI was to be ordered to evaluate for nerve impingement 
although the examiner doubted this was the cause of the 
symptoms.  A MRI of the lumbar spine in November 2003 
revealed degenerative disk disease with canal stenosis.  When 
seen for a routine visit in February 2004, he was concerned 
about the pain down his right side and lower back.  The 
examiner noted the MRI showed significant degenerative 
disease with canal stenosis in the lumbar spine.  The veteran 
declined surgery at that time.  In June 2004, the veteran 
stated that he continued to have pain radiating down the 
lateral aspect of his right leg.  In October 2004 the veteran 
complained of back pain radiating into his legs especially 
with walking or climbing stairs.  The examiner noted the 
veteran was having symptoms of claudication with climbing 
stairs or walking long distances.  

At a VA examination in January 2005 the veteran reported 
numbness on the outside of his leg to the bottom of the foot.  
Examination revealed decreased light touch and pinprick from 
right hip to right 4th and 5th digits, and included the 
plantar surface laterally.  It was only laterally and did not 
follow dermatomal distribution.  On motor examination, the 
right lower extremity was 5/5.  His gait was antalgic and had 
a negative Romberg.  There was good heel, toe and tandem walk 
overall.  The assessment was right lumbosacral radiculopathy.  
The examiner stated that this might be secondary to herniated 
disc; however, although the pain was radicular type pain, the 
pattern of involvement did not follow a dermatomal pattern.  
Assessment also included right sciatica which might also be 
due to mechanical compression, and central canal stenosis at 
L3-4 and L4-5.  

A neurological consultation in January 2005 showed symptoms 
consistent with neurogenic claudication.  The veteran was 
offered a lumbar decompression surgical procedure but he 
declined surgery.  He denied weakness or gait instability.  
His symptoms were associated with standing and walking, and 
relieved by sitting.  In June 2006, his medical problems 
included spinal stenosis of lumbar region complicated with 
neurogenic claudication.  

Private medical records show complaints in July 2005 of 
radiating back pain.  

After review, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the right lower extremity, which contemplates a 
mild disability from radiculopathy.  The above-noted November 
2003 MRI report reflects a finding of canal stenosis in the 
lumbar spine and the veteran has consistently complained of 
radiating pain and into his right lower extremity.  However, 
the private and VA medical examiners have not associated any 
appreciable neurological impairment beyond numbness, pain and 
sensory changes to the veteran's neurogenic claudication.  
The medical examiners did not associate any motor impairment 
or loss of strength greater than 4/5 with the neurogenic 
claudication of the right lower extremity.  Therefore the 
Board concludes that the 10 percent evaluation that 
recognizes mild incomplete paralysis of the sciatic nerve is 
the appropriate rating at this time for each lower extremity.

As such, the Board finds the veteran's diagnosed neurogenic 
claudication of the right lower extremity equates to no worse 
than mild incomplete paralysis of the sciatic nerve based on 
pain and sensory changes, and a 10 percent rating under 
38 C.F.R. § 4.124a, DC 8520.  The Board finds an initial 
rating in excess of 10 percent for radiculopathy of the right 
lower extremity is not warranted given the lack of any other 
significant clinical findings which demonstrate a greater 
severity of disability.  In addition, there is no showing, 
and no allegation, that the veteran's disability currently 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of the assignment of any higher evaluation on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1).

Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of evidence is against the claim for an initial 
rating more than 10 percent for radiculopathy of the right 
lower extremity.  The benefit-of- the-doubt doctrine is 
inapplicable, and the claim for this issue must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

X.  Hemorrhoids

The veteran seeks an initial compensable rating for service-
connected hemorrhoids.  

Service connection was granted for hemorrhoids in a July 2006 
rating decision.  A zero percent (noncompensable) evaluation 
was assigned effective in December 2005.  Service medical 
records show that in March 1974 the veteran was treated for 
severe hemorrhoids.  In July 1975 he was treated for mild 
rectal bleeding assessed as hemorrhoids.  

Private medical records pertain to other disabilities.

VA outpatient treatment records show in June 2006 an 
assessment of hemorrhoids and that a prescription for 
medicated pads was given.  The veteran was encouraged to have 
a high fiber diet.  In September 2006 the veteran continued 
to have pain and irritation from hemorrhoids.  He saw blood 
on the toilet tissue intermittently.  

In December 2006, the veteran was seen for a surgical 
consultation.  His history noted a hemorrhoidectomy in 1974.  
He had some relief with medication and medicated pads but 
continued to complain of itching, bleeding, and pain.  He 
reported blood spotting on tissue paper 2 times a month.  The 
veteran described his hemorrhoids as stage three.  A rectal 
examination revealed no sign of external hemorrhoid.  There 
was no gross blood and no abscess or fistula.  The assessment 
was hemorrhoids.  The recommendation was examination under 
anesthesia with possible hemorrhoidectomy.  The veteran did 
not desire surgery and did not want a follow-up appointment.  

In May 2007 and September 2007 his hematocrit was stable from 
last check.  In September 2007, it was noted that Ferritin, 
iron studies at his last visit were within normal limits.  

After review of the evidence of record, the Board finds that 
an initial compensable evaluation for hemorrhoids is not 
warranted. 

Internal or external hemorrhoids warrant a noncompensable 
rating where there are mild or moderate hemorrhoids.  A 10 
percent rating is warranted if hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted if there is persistent bleeding with secondary 
anemia or fissures.  38 C.F.R. § 4.114, DC 7336.

The Board concludes that a compensable rating for hemorrhoids 
is not warranted.  The veteran's symptoms include pain and 
discomfort, but there is no evidence of thrombosis, large 
hemorrhoids, or persistent bleeding with secondary anemia, or 
with fissures to warrant a compensable rating.  The veteran 
has reported occasional blood spotting described as two times 
a month.  On examination in December 2006 there was no 
evidence of gross blood or fissures.  There is no evidence of 
secondary anemia as his hematocrits have been stable and iron 
studies in May 2007 were within normal limits.  

The weight of the credible evidence demonstrates that the 
veteran's current hemorrhoids do not warrant a compensable 
rating.  Staged ratings are not indicated in this case, as 
the Board finds the preponderance of the credible evidence 
demonstrates that since December 2005, the veteran's 
hemorrhoids have consistently warranted no more than a 
noncompensable percent rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the preponderance of the evidence is 
against the claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim for an initial 
compensable rating for hemorrhoids.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to service connection for left ear perforated 
tympanic membrane is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to a rating in excess of 20 percent for DJD of 
the right knee is denied.

Entitlement to an initial rating in excess of 20 percent for 
DJD of the left knee is denied.

Entitlement to a rating in excess of 20 percent for DJD of 
the lumbosacral spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
right lumbosacral radiculopathy is denied.

Entitlement to an initial compensable rating for hemorrhoids 
is denied.


REMAND

The veteran is seeking entitlement to service connection for 
left ear hearing loss due to his military occupation 
specialty as an artilleryman and a tank crewman and the loud 
noises associated with these occupations.  As noted above, he 
claims that he had a left ear hearing problem when he was 
discharged from the U.S. Army that has gotten worse over the 
years.  He has a perforated tympanic membrane of his left ear 
which he felt was directly related to his noise exposure in 
service which also had affected his left ear hearing 
condition.  As discussed above, entitlement to service 
connection for left ear perforated tympanic membrane is 
denied.  

As shown by findings at a VA audiological examination in 
April 2006, the veteran's level of hearing in the left ear is 
considered disabling for VA purposes under 38 C.F.R. § 3.385.  
The examiner was requested to provide an opinion as to 
whether the veteran's hearing loss and eardrum perforation 
were due to noise trauma while in the military.  The examiner 
opined that there was not enough information to conclude the 
veteran's current left ear hearing loss was caused by 
perforation that he received due to military noise trauma 
without resorting to mere speculation.  However, no opinion 
was provided as whether there was a relationship between the 
current left ear hearing loss and exposure to acoustic trauma 
in military service.  Thus, further development for an 
opinion as requested is required.  38 C.F.R. § 3.159(c).  

As the claim is being remanded, an audiologist should also be 
requested to convert the May 2003 Southern ENT & Sinus Center 
audiologic chart results to numeric decibel results in the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA audiologist who 
conducted an examination and provided an 
opinion in April 2006, provide an 
addendum.  The claims folder must be made 
available to and be reviewed by the 
examiner and the review should be noted in 
the report.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current left ear 
hearing impairment originated during 
service, is otherwise related to service, 
or, if present prior to service, was 
aggravated in service beyond the natural 
progression of the disorder.  The option 
for an additional audiological evaluation 
is left to the audiologist.  If the above-
noted audiologist is no longer available, 
please request an opinion from an 
appropriate specialist, with the option 
for another examination available.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

2.  Request that the above-noted 
audiologist or another VA audiologist, 
review the May 2003 report from Southern 
ENT & Sinus Center, and convert the 
audiologic chart results to numeric 
decibel results in the frequencies of 500, 
1000, 2000, 3000 and 4000 hertz.

3.  Then, readjudicate the claim for 
service connection for left ear hearing 
loss.  If the decision remains adverse to 
the appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


